DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 29 April 2022 has been entered.
Claims 1-6 remain pending in the application, wherein none of the claims have been amended (the claim status has been updated) and claims 4-6 have been withdrawn due to restriction.

Election/Restrictions
Claims 1-3 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-6, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 29 September 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As outlined in the reasons for allowance for the parent application (16/025,857), the closest prior art of Ikenaga (JP 2014-148743, previously cited) teaches the same manner of determining the elongation difference rate (i.e. the elongation difference ratio) (paragraph 0056), and where the elongation difference rate at the central portion should be ≤10x10-5 (condition 1) and not more than 20x10-5 at the end parts (condition 2), but specified where this ratio should be higher at both edge parts than at the center part (condition 3) (conditions 1, 2, and 3 are in multiple paragraphs including paragraph 0057; claim 7) and specifically teaches against using a metal plate for a vapor deposition mask where at least one edge part has a lower elongation difference ratio than at the center part (sixth sample, paragraphs 0103-0105).
Since claims 1-3 are in condition for allowance, the restriction of claims 4-6, drawn to a method of manufacturing a vapor deposition mask and having all the limitations of allowable claim 1, have been withdrawn and are rejoined.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Terminal Disclaimer
The terminal disclaimer filed on 29 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of application number 16/887,656 and US Pat. Nos. 10,767,266 and 10,697,069 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The terminal disclaimer filed on 29 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of application number 16/887,656 and US Pat. Nos. 10,767,266 and 10,697,069 has overcome the non-statutory double patenting rejections previously set forth in the Non-Final Office Action mailed 31 January 2022.  These rejections have been withdrawn.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784